Case 1:19-cv-09365-AKH Document 1-39 Filed 10/09/19 Page1of3

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to

File No.: 2008-0017/E

Surrogate Nora S. Anderson

 

 

 

 

 

 

Turnover Property to the Orly Genger 1993 Trust. New York County Sunogate's Court 7
MISCELLANEOUS DEPT, :
MAY 15 2018
Dalia Genger, Trustee of the Orly Genger 1993 Trust, cent LED me
Petitioner,
-against-

Orly Genger, et al.,

Respondents.

 

NOTICE OF MOTION TO DISMISS AMENDED PETITION

PLEASE TAKE NOTICE THAT, upon the accompanying Affirmation of Mitchell D.
Goldberg dated May 14, 2018, and upon all the pleadings and proceedings heretofore had herein,
Respondents Arnold Broser and David Broser, through his undersigned attorneys, will move this
Court, at 31 Chambers Street, New York, New York 10007, Room 509, on June 1, 2018 at 10:00
a.m., or as soon thereafter as counsel can be heard, for an order dismissing with prejudice Dalia
Genger’s Amended Petition pursuant to SCPA Section 102 and CPLR Sections 3211(a)(4), (5),
(7) and (8) and for such further and other relief as the Court may deem just and proper.

PLEASE TAKE FURTHER NOTICE THAT, pursuant to CPLR 2214(b), answering
papers, and any notice of cross-motion, with supporting papers, if any, shall be served on the

undersigned counsel at least seven (7) days prior to the return date of this motion.
Case 1:19-cv-09365-AKH Document 1-39 Filed 10/09/19 Page 2 of 3

Dated: New York, New York
May 16, 2018

To: Law office of Judith Bachman
Attn: Judith Bachman, Esq.
254 S. Main Street
Suite 306
New City, New York 10956
(845) 639-3210
Attorney for Petitioner Dalia Genger

     

. Gdldberg, Esq.,
950 Third Avenue, 32 Floor
New York, New York 10022
(212) 983-1221

Attorneys for Respondents
Arnold Broser and David Broser
Case 1:19-cv-09365-AKH Document 1-39 Filed 10/09/19 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that I am not a party to the action, am over
18 years of age and reside in the County of Westchester, State of
New York and that I am an attorney duly admitted to the Courts of
the State of New York.

That on the 14th day of May, 2018, I served the within
Notice of Motion To Dismiss Amended Petition with accompanying
Affirmation of Mitchell D. Goldberg upon the following in this
action:

Judith Bachman, Esq.

254 S. Main Street, Suite 306

New City, New York 10956

Counsel to Petitioner Dalia Genger
by depositing a true copy of same enclosed at the address
designated by said attorneys for that purpose by Federal Express,

in an official depository under the exclusive care and custody of

Federal Express within the State of New York Stale.

  

Dated: May 14, 2018
